Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDS received 6/8/2022 has been entered.

Election
Applicant’s election without traverse of group I and species of claim 9 in the reply filed on 1/21/2022 is acknowledged. Claims 10-13 (drawn to nonelected species) were previously withdrawn, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 16-22 (nonelected invention) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.
Only claims 1, 3, 5-13 and 23-26 are under examination. 

Priority
This application is a 371 of PCT/US2017/038859 (filed 6/22/2017) which claims benefit of 62/345,041 (filed 6/23/2016). 
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David J. Kopecky on 7/19/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 16-22.
Claim 3 depends on claim 1.
In claim 7, lines 1-2, delete “selected from the group consisting of” after “period is”.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Yoshida teaches methods of administering oxygen reduced stored blood to patient without teaching/suggesting step of administering oxygen reduced stored blood to human patient having thalassemia in need of a blood transfusion, and it is not obvious to administering oxygen reduced stored blood has an initial oxygen saturation of 20% or less prior to being stored to thalassemia patient because none of the references (including D’Alessandro and Garcia-Erce) provide motivation to administer oxygen reduced stored blood has an initial oxygen saturation of 20% or less prior to being stored to thalassemia patient with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 3, 5-13 and 23-26 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653